PER CURIAM.
This case has been considered en banc because it sought to raise a question of exceptional importance: whether a pension earned during the course of a marriage should be treated as a marital asset for purposes of “equitable distribution.”1 Upon review of the record in this case, where each party has a vested pension and the trial court has retained jurisdiction, we have concluded that the trial judge’s determination was reasonable and must be af*672firmed, pursuant to the Canakaris test,2 irrespective of the answer to the foregoing question.
AFFIRMED.
COBB, C.J., DAUKSCH, ORFINGER, FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.

. See Tronconi v. Tronconi, 466 So.2d 203 (Fla.1985).


. See Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980).